Walker, J.
We are unable to see any error of the court upon this record. The case was not a proper one for an injunction and the court acted properly in dismissing the petition on exceptions.
Counsel for appellant appears to think 'his client badly used. He sued out an attachment and levied on a cow belonging to the appellee. She pleaded in reconvention of damages and recovered twenty dollars, and it was sought to enjoin the execution and collection of the judgment, because it was obtained without sufficient evidence; and counsel for appellant treats the judgment as void, and in his brief calls it a void judgment. Possibly it might have been avoided if he had taken the proper steps to save his client from it, but the judgment was not void, nor did the petition show any good reason why it should be avoided. The judgment of the district court is affirmed with costs.
Affirmed.